Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0206955 (“Stivoric” or “S”).
Regarding claim 1, S teaches a wireless communication device (that of figs 12-20) comprising: a substrate (445); an antenna circuit (560) installed on the substrate (fig 20 shows items on 445); a communication circuit (565) installed on the substrate (fig 20 shows items on 445, as described in 0130), the communication circuit being electrically connected to the antenna circuit (as shown in fig 20); and an energy supply unit (450) installed on the substrate (fig 20 shows items on 445), the energy supply unit supplying energy to the communication circuit (as shown; the battery is the power supply for the device), wherein the communication circuit and the energy supply unit are installed on the substrate outside of a region defined around the antenna circuit (each device will occupy its own space); and the substrate is provided with a hole portion (439) within the 
Nevertheless. S fails to explicitly teach that the region is larger than an installed region of the antenna circuit. However, it was old and well-known that creating distance between an antenna an other objects reduces interference between the antenna and those objects. This basic, well-known fact is evidenced in 0005 of US 2010/0048260, 0030 of US 2006/0255945, and 0060 of US 2006/0164318, for example.
Regarding claim 2, S teaches a support body (440); and a threaded member for fixing the substrate to the support body (438b is a screw hole), the threaded member being inserted in the hole portion (the screw passes from 438b through 439), wherein the threaded member includes a metal material (screws are made of metal).
Regarding claim 3, S teaches a case (435 + 440) that houses at least the substrate (445 is located inside, as shown), wherein the case includes a metal material (440 includes a metal heat sink, as described in 0123); and the antenna circuit is installed in a manner such that parasitic capacitance occurs between the antenna circuit and the case (any two conductors will form a capacitor). 
Regarding claim 4, S fails to teach that the antenna circuit have an electrical length less than a 1/4 wavelength of a target frequency. However, it was old and well-known to employ electrical lengthening to allow antennas to be reduced in size, below the standard ¼ wavelength size, for example.
Regarding claim 5, S teaches a sensor (465 or 460) that measures a physical quantity and generates sensor data (460 is a heat flux sensor and 465 are GSR 
Regarding claim 6, S teaches a sensor (465 or 460) that measures a physical quantity and generates sensor data (see 0134, for example); and a display that displays the sensor data (0126, 0144).
Regarding claim 7, S teaches that the sensor includes a blood pressure monitor (0067).

Allowable Subject Matter
Claim 10 is allowed.
Claims 8 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to the claims are moot in view of the above new ground of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRAHAM P SMITH whose telephone number is (571)270-1568. The examiner can normally be reached M-F 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on 571-272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 









/GRAHAM P SMITH/Primary Examiner, Art Unit 2845